Case 1:18-cr-00143-JGK Document 72 Filed 05/13/19 Page 1of1

USBC SDNY

 

 

 

UNITED STATES DISTRICT DOCUMENT
TTED STRICT COURT ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK DOCH To
DATE FILED: C=7Q|Q
UNITED STATES OF AMERICA
- against - 18 Cr. 143 (JGR)
WENDELL MITCHELL, ORDER

f

Defendant.

 

JOHN G. KOELTL, District Judge:

The parties should inform the Court by the close of

business Tuesday May 14, 2019 with respect to the following

items relating to the pre~sentence report for the defendant:

(1)
(2)

(3)

Should { 39 be offense level 24, rather than 28?

Were the prior “substance abuse” convictions for
the defendant under New York State law described in
qi 51-52 categorically “substance abuse”
convictions for purposes of the career offender
guideline, § 4B1.1? See United States v. Townsend,
897 F.3d 66 (2d Cir. 2018).

Should the criminal history points in 4 51 be 3,
rather than 2?

 

SO ORDERED.

Dated:

New York, New York OIG OO a
May 13, 2019 5 | rw

“™, John G. Koeltl
United States District Judge

 

 

 
